Exhibit 10.30

 

LOGO [g78271g13h74.jpg]

 

3318 Lakemont Blvd.

 

Fort Mill, SC 29708

 

803 396.3000

 

Tel 800 331.3340

 

www.muzak.com

  

MUZAK EMPLOYEE AGREEMENT

 

Muzak LLC, a Delaware limited liability company, hereinafter referred to as
“Company”, and Thomas J. Gantert, hereinafter referred to as “Employee”, hereby
enter into the following Agreement:

 

1. EMPLOYMENT

 

Effective March 30, 2007 (the “Effective Date”), the Company hereby agrees to
continue to employ Employee in the position of Chief Operating Officer, and
Employee hereby accepts such continued employment upon the terms and conditions
contained herein. Any previous Employment Agreement(s) between the Company and
Employee are superseded by this Agreement.

 

2. COMPENSATION

 

During the term of employment, Employee shall be entitled to continue to receive
that annual base salary being paid to Employee as of March 30, 2007 (as in
effect from time to time, the “Base Salary”). Effective July 26, 2007 and each
anniversary of such date, the Base Salary shall increase by 5% over the
preceding year. The Base Salary will be payable in regular installments in
accordance with the general payroll practices of the Company.

 

In addition to the Base Salary, the CEO of the Company in his sole discretion
may award a bonus (as in effect from time to time, the “Bonus”) to Employee
following the end of each fiscal year during the Employment Period as the CEO
deems appropriate based upon the following considerations: (i) up to 30% of the
Base Salary as then in effect in consideration of the Company’s achievement of
budgeted goals and (ii) up to 10% of the Base Salary as then in effect in
consideration of Employee’s achievement of personal goals; all such goals shall
be established by the CEO in advance of each fiscal year. The Bonus, if awarded,
for a fiscal year shall be paid in a single payment within thirty (30) days
after the audited financial statements for such fiscal year have been reviewed
by the Board of Directors. For any fiscal year which Executive is not employed
by the Company at the end of the fiscal year, Employee shall not be entitled to
receive any Bonus.

 

Employee will be entitled to also participate in any health insurance plans,
vacation plans, retirement savings plans and other similar benefits which the
Company makes available generally to other Company executives. The Company will
further reimburse Employee for all reasonable expenses incurred by him in the
course of performing his duties and which are consistent with the Company’s
policies in effect from time to time with respect to professional licenses,
travel, entertainment and other business expenses, subject to the Company’s
requirements with respect to reporting and documentation of such expenses.

 

3. TERMINATION AT WILL AND SEVERANCE

 

Employee’s employment may be terminated at will (for any reason or no reason at
all). During the term hereof, Employee agrees to comply with all of the
Company’s policies and procedures and acknowledges that policies and procedures
may periodically change.

 

 

1



--------------------------------------------------------------------------------

 

LOGO [g78271g13h74.jpg]

 

3318 Lakemont Blvd.

 

Fort Mill, SC 29708

 

803 396.3000

 

Tel 800 331.3340

 

www.muzak.com

  

If the Company terminates Employee’s employment for any reason other than cause
(cause is defined as (i) a material breach by Employee of any material provision
of this Agreement which breach has not been cured within ten (10) days after
written notice to Employee, (ii) violation in any material respect of a written
directive of the Board of Directors or CEO, or (iii) violation of a material
Company policy), the Company shall pay the Employee one (1) year of Base Salary
then in effect. Such compensation will be payable in regular and equal
installments in accordance with the general payroll practices of the Company.

 

If the Company terminates Employee’s employment for any reason other than cause,
Employee and his family will further be eligible to receive health and dental
coverage for such Employee and his family and the Company shall pay all COBRA
premiums associated with such coverages for the one (1) year period following
such Employee’s termination.

 

4. NO OTHER SIMILAR EMPLOYMENT

 

The Employee shall not, during the term of his employment, be interested
directly or indirectly in any manner, as a partner, officer, director,
significant stockholder (i.e. greater than 5% interest), advisor, employee or in
any capacity, in any other business similar to the Company’s business; the
Company’s business includes, but is not limited to, the furnishing of products
and services involving background and foreground music, audio messaging, music
videos, commercial television, digital signage, and drive-thru systems to
commercial and industrial establishments. Notwithstanding the foregoing, the
Employee may engage in investment activities in related businesses, but may not
be an active participant in such businesses.

 

5. NO OTHER EMPLOYMENT AGREEMENTS

 

Employee warrants that he is not a party to any employment or like agreement or
restrictive contract or agreement which limits the scope of his employment as
described in this Agreement. Employee agrees to hold the Company harmless from
any and all suits and claims arising out of any such employment agreement or
restrictive contracts or agreements.

 

6. NONDISCLOSURE COVENANT

 

The Employee shall not, at any time or in any manner, either directly or
indirectly, divulge, disclose, or communicate to any person, firm or corporation
in any manner whatsoever trade secrets of the Company including but not limited
to any information relating to the manner of Company’s operations, its plans,
clients, processes, financials, forecasts, cost and pricing strategies, or other
data. The parties hereby stipulate as among them, all such matters relating to
the Company are important, material, confidential and gravely affect the
effective and successful conduct of the business of the Company and the
Company’s goodwill, and that any breach of the terms of this Section 6 shall be
a material breach of this Agreement. Employee also agrees that he shall, upon
termination of his employment for any reason whatsoever, deliver to his
supervisor any and all tangible embodiments of such trade secrets including
lists of names or other client or account data, contracts, proposals, studies,
records, engineering or economic data, forms, notes and any other articles or
papers which have come into his possession by reason of his employment

 

2



--------------------------------------------------------------------------------

 

LOGO [g78271g13h74.jpg]

 

3318 Lakemont Blvd.

 

Fort Mill, SC 29708

 

803 396.3000

 

Tel 800 331.3340

 

www.muzak.com

  

or which he holds for the Company, irrespective of whether or not any of said
items were prepared by him, and he shall not retain memoranda or copies of any
such items. Employee acknowledges that in addition to the nondisclosure
provisions contained in this Agreement, the Company’s trade secrets and
confidential information also are protected from use or disclosure by the
Delaware Uniform Trade Secrets Act, DEL. CODE ANN. tit. 6, § 2001et seq. (2005).

 

7. NON-SOLICITATION COVENANT

 

In recognition of the uniqueness of the services which the Company provides, as
well as the confidential information and trade secrets which will be disclosed
to the Employee during the course of his employment with the Company, and in
consideration of his employment by the Company, the Employee hereby agrees that
he will not directly or indirectly during a period of two (2) years from the
last date on which the Employee is employed by the Company (i) solicit or seek
to solicit or induce or attempt to induce any employee or full-time independent
contractor of the Company to leave the employ of, or contracting relationship
with, the Company, (ii) solicit or seek to solicit or induce or attempt to
induce any client, supplier or other business relation of the Company to cease
doing business with the Company, or (iii) solicit or seek to solicit or induce
or attempt to induce any client, supplier or other business relation of the
Company to enter into a commercial relationship to the detriment of the Company.

 

8. REMEDIES

 

Employee acknowledges that the restrictions contained in Sections 6 and 7 of
this Agreement, in view of the nature of the business in which the Company is
engaged and the Employee’s role in that business, are reasonable and necessary
to protect the legitimate interests of the Company. Employee understands and
agrees that his violation will cause irreparable injury within a short period of
time, and that the Company or its affiliates shall be entitled to seek and
obtain preliminary, permanent and other injunctive relief against any such
actual or threatened violations. Employee further agrees that the Company shall
be entitled to recover damages including an equitable accounting of all
earnings, profits, and other benefits arising from any such violations by
Employee. Such relief shall be in addition to, and in no way in limitation of,
any and all other remedies the Company shall have in law or in equity for the
enforcement of such covenants and provisions. Employee shall pay any and all
reasonable attorneys’ fees and associated costs incurred by the Company in
enforcing this Agreement and/or seeking any relief or damages.

 

9. EFFECT OF WAIVER

 

The waiver by the Company of a breach of any provision of this Agreement by
Employee shall not operate as a waiver of any subsequent or other breach by
Employee.

 

10. INVALID PROVISIONS

 

In the event any provision(s) of this Agreement are held invalid or
unenforceable, such holding shall not affect the validity or enforceability of
the remaining provisions of this Agreement, and such remaining provisions shall
nonetheless be deemed in full force and effect.

 

3



--------------------------------------------------------------------------------

 

LOGO [g78271g13h74.jpg]

 

3318 Lakemont Blvd.

 

Fort Mill, SC 29708

 

803 396.3000

 

Tel 800 331.3340

 

www.muzak.com

  

11. SUCCESSORS AND ASSIGNS

 

This Agreement is fully assignable by the Company and will inure to the benefit
of and be enforceable by the Company’s successors and assigns.

 

12. CHOICE OF LAW AND FORUM

 

The laws of the state of Delaware (without giving effect to its conflict of law
principles) govern all matters arising out of or relating to this Agreement,
including without limitation, its validity, interpretation, construction,
performance, and enforcement.

 

Any party bringing a legal action or proceeding against any other party arising
out of or relating to this Agreement may bring the legal action or proceeding in
the United States District Court for the District of Delaware or in any Court of
Chancery of the State of Delaware.

 

Each party to this Agreement waives, to the fullest extent permitted by law,
(i) any objection which it may now or later have to the laying of venue of any
legal action or proceeding arising out of or relating to this Agreement brought
in any Court of Chancery of the State of Delaware or the United States District
Court for the District of Delaware, and (ii) any claim that any action or
proceeding brought in any such court has been brought in an inconvenient forum.

 

Each party to this Agreement submits to the nonexclusive jurisdiction of (i) the
United States District Court for the District of Delaware and its appellate
courts, and (ii) any court of Chancery of the State of Delaware and its
appellate courts, for the purpose of all legal actions and proceedings arising
out of or relating to this Agreement.

 

Employee irrevocably consents to the service of process by mailing a copy of the
process to Employee via certified mail to the last known address provided by
Employee in writing to the Company’s Team Member Services Department.

 

13. ENTIRE AGREEMENT

 

This Agreement embodies the complete agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes and
preempts any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way.

 

EMPLOYEE ATTESTS THAT HE HAS BEEN AFFORDED THE OPPORTUNITY TO CONSIDER THIS
AGREEMENT, HAS CAREFULLY READ THIS ENTIRE AGREEMENT, AND HAS BEEN ADVISED BY THE
COMPANY TO DISCUSS THIS AGREEMENT WITH AN ATTORNEY OF HIS CHOICE. EMPLOYEE
AFFIRMS THAT HE IS FULLY COMPETENT TO EXECUTE THIS AGREEMENT AND THAT HE DOES SO
VOLUNTARILY. EMPLOYEE FURTHER ATTESTS THAT HE POSSESSES SUFFICIENT EDUCATION
AND/OR EXPERIENCE TO FULLY UNDERSTAND THE EXTENT AND IMPACT OF THIS AGREEMENT’S
PROVISIONS.

 

4



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

LOGO [g78271g13h74.jpg]

 

3318 Lakemont Blvd.

 

Fort Mill, SC 29708

 

803 396.3000

 

Tel 800 331.3340

 

www.muzak.com

     

 

 

       Employee       

 

Muzak LLC

      

 

 

      

By

      

 

 

      

Title

    

This Agreement shall be duplicated, one copy to be retained by Employee, one
copy to be retained in the Employee’s personnel file.

  Rev. 03/2007

 

5